Name: Commission Regulation (EC) No 2117/2003 of 1 December 2003 authorising transfers between the quantitative limits of textiles and clothing products originating in the Republic of India
 Type: Regulation
 Subject Matter: international trade;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32003R2117Commission Regulation (EC) No 2117/2003 of 1 December 2003 authorising transfers between the quantitative limits of textiles and clothing products originating in the Republic of India Official Journal L 318 , 03/12/2003 P. 0003 - 0004Commission Regulation (EC) No 2117/2003of 1 December 2003authorising transfers between the quantitative limits of textiles and clothing products originating in the Republic of IndiaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), and in particular Article 7 thereof,Whereas:(1) The Memorandum of Understanding between the European Community and the Republic of India on arrangements in the area of market access for textile products, initialled on 31 December 1994(2) provides that favourable consideration should be given to certain requests for so-called "exceptional flexibility" by India.(2) The Republic of India has made requests for transfers between categories on 10 September and 28 October, as revised on 7 November 2003.(3) The transfers requested by the Republic of India fall within the limits of the flexibility provisions referred to in Article 7 and set out in Annex VIII column 9 to Regulation (EEC) No 3030/93.(4) It is appropriate to grant the request.(5) It is desirable for this Regulation to enter into force the day after its publication in order to allow operators to benefit from it as soon as possible.(6) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee provided for in Article 17 of Regulation (EEC) No 3030/93,HAS ADOPTED THIS REGULATION:Article 1Transfers between the quantitative limits for textile goods originating in the Republic of India are authorised for the quota year 2003 in accordance with the Annex.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 December 2003.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1. Regulation as last amended by Regulation (EC) No 138/2003 (OJ L 23, 28.1.2003, p. 1).(2) OJ L 153, 27.6.1996, p. 53.ANNEX>TABLE>